 



Exhibit 10.13

The Ryland Group, Inc.
Dreier Supplemental Executive Retirement Plan

Effective July 1, 2002

 



--------------------------------------------------------------------------------



 



The Ryland Group, Inc.
Dreier Supplemental Executive Retirement Plan

TABLE OF CONTENTS

                  Page      

--------------------------------------------------------------------------------

ARTICLE 1 Definitions
    1  
ARTICLE 2 Vesting
    3    
2.1 Vesting in Benefits
    3  
ARTICLE 3 Benefits
    3    
3.1 Eligibility for Benefits
    3    
3.2 Death Benefit
    3    
3.3 Forms of Payment; Elections
    4    
3.4 Withdrawal Election
    4    
3.5 Committee Discretion
    4    
3.6 Withholding and Payroll Taxes
    4  
ARTICLE 4 Termination, Amendment or Modification of the Agreement
    5    
4.1 Termination or Amendment
    5    
4.2 Termination of Agreement
    5  
ARTICLE 5 Other Benefits and Agreements
    5    
5.1 Coordination with Other Benefits
    5  
ARTICLE 6 Administration of this Agreement
    5    
6.1 Committee Duties
    5    
6.2 Administration Upon Change In Control
    5    
6.3 Agents
    6    
6.4 Binding Effect of Decisions
    6    
6.5 Indemnity of Committee
    6    
6.6 Company Information
    6  
ARTICLE 7 Claims Procedures
    6    
7.1 Presentation of Claim
    6    
7.2 Notification of Decision
    7    
7.3 Review of a Denied Claim
    7    
7.4 Decision on Review
    7    
7.5 Legal Action
    8    
7.6 Named Fiduciary
    8  
ARTICLE 8 Beneficiary Designation
    8  

-i-



--------------------------------------------------------------------------------



 



The Ryland Group, Inc.
Dreier Supplemental Executive Retirement Plan

                         
8.1 Beneficiary
    8    
8.2 Beneficiary Designation; Change; Spousal Consent
    8    
8.3 Acknowledgement
    8    
8.4 No Beneficiary Designation
    8    
8.5 Doubt as to Beneficiary
    9    
8.6 Discharge of Obligations
    9  
ARTICLE 9 Trust
    9    
9.1 Establishment of the Trust
    9    
9.2 Interrelationship of the Agreement and the Trust
    9    
9.3 Deposits to the Trust
    9  
ARTICLE 10 Miscellaneous
    9    
10.1 Status of Agreement
    9    
10.2 Unsecured General Creditor
    10    
10.3 Company’s Liability
    10    
10.4 Nonassignability
    10    
10.5 Furnishing Information
    10    
10.6 Terms
    10    
10.7 Captions
    10    
10.8 Governing Law
    10    
10.9 Validity
    10    
10.10 Notice
    10    
10.11 Successors
    11    
10.12 Spouse’s Interest
    11    
10.13 Incompetent
    11    
10.14 Court Order
    11    
10.15 Distribution in the Event of Taxation
    11    
10.16 Legal Fees To Enforce Rights After Change in Control
    12  

-ii-



--------------------------------------------------------------------------------



 



The Ryland Group, Inc.
Dreier Supplemental Executive Retirement Plan

THE RYLAND GROUP, INC.
DREIER SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

     THIS DREIER SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN (this “Agreement”) is
entered into as of July 1, 2002 between the Ryland Group, Inc. (the “Company”)
and R. Chad Dreier (the “Participant”).

RECITALS



A.   The Participant is the Chief Executive Officer of the Company, and the
Company desires to have the continued services and counsel of the Participant.



B.   The purpose of this Agreement is to provide specified benefits to the
Participant as more fully described below.

AGREEMENT

NOW THEREFORE, it is mutually agreed as follows:

ARTICLE 1
Definitions

     For purposes hereof, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:

      1.1   “Beneficiary” shall mean one or more persons, trusts, estates or
other entities, designated, in accordance with Article 8, that are entitled to
receive the Participant’s benefits under this Agreement upon the Participant’s
death.       1.2   “Beneficiary Designation Form” shall mean the form
established from time to time by the Committee that the Participant completes,
signs and returns to the Committee to designate a Beneficiary.       1.3  
“Change in Control” shall mean the first to occur of any of the following
events:



  (a)   The acquisition by any person, other than the Company or any employee
benefit plan of the Company, of beneficial ownership of 20% or more of the
combined voting power of the Company’s then outstanding voting securities;



  (b)   The first purchase under a tender offer or exchange offer, other than an
offer by the Company or any employee benefit plans of the Company, pursuant to
which shares of common stock have been purchased;



  (c)   During any period of two consecutive years, individuals who at the
beginning of such period constitute the Board of Directors of the Company cease
for any reason to constitute at least a majority thereof, unless the election or
nomination for the election by stockholders of the Company of each new director
was approved by a vote of at least two-

-1-



--------------------------------------------------------------------------------



 



The Ryland Group, Inc.
Dreier Supplemental Executive Retirement Plan



    thirds of the directors then still in office who were directors at the
beginning of such period; or



  (d)   Approval by stockholders of the Company of a merger, consolidation,
liquidation or dissolution of the Company, or the sale of all or substantially
all of the assets of the Company.

      1.4   “Claimant” shall have the meaning set forth in Section 7.1.      
1.5   “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.       1.6   “Committee” shall mean the committee described in
Article 7.       1.7   “Company” shall mean The Ryland Group, Inc., a Maryland
corporation.       1.8   “Compensation Committee” shall mean the Compensation
Committee of the Board of Directors of the Company.       1.9   “Death Benefit”
shall mean the Participant’s unpaid Vested SERP Benefit (i) payable in equal
annual installments over the remaining number of years and in the same amounts
as such benefit would have been paid to the Participant had the Participant
survived, or (ii) the present value equivalent of such benefit stream payable in
a lump sum, calculated using an 8% discount rate.       1.10   “Election Form”
shall mean the form upon which the Participant elects the manner of distribution
of his SERP Benefit and Death Benefit, and shall be made in such form as the
Committee may require, including thereon a power of attorney from the
Participant’s community property spouse, if any, authorizing the Participant to
act on behalf of such spouse in making the election and agreeing to be
irrevocably bound by any such act with respect to any community property
interest under this Agreement.       1.11   “ERISA” shall mean the Employee
Retirement Income Security Act of 1974, as amended from time to time.       1.12
  “Retirement” shall mean the voluntary or involuntary termination of the
Participant’s employment with the Company for any reason other than death.      
1.13   “SERP Benefit” shall mean a benefit in the amount of (i) $2,400,000 per
annum, payable in annual installments for a period of 15 years, or (ii) the
present value equivalent of such benefit stream payable in a lump sum,
calculated using an 8% discount rate.       1.14   “Termination of Employment
Without Cause” shall mean an involuntary termination of the Participant’s
employment with the Company other than by reason of the Participant’s
(i) willful and continued failure to perform the material duties of his position
after receiving notice of such failure and being given reasonable opportunity to
cure such failure; (ii) willful misconduct which is demonstrably and materially
injurious to the Company; or (iii) conviction of a felony. No act or failure to
act on the part of the Participant shall be considered “willful” unless it is
done or omitted to be done in bad faith or without reasonable belief that the
action or omission was in the best interest of the Company.

-2-



--------------------------------------------------------------------------------



 



The Ryland Group, Inc.
Dreier Supplemental Executive Retirement Plan

      1.15   “Trust” shall mean the trust established pursuant to that certain
Master Trust Agreement, dated as of November 1, 2002, between the Company and
the trustee named therein, as amended from time to time.

      1.16   “Vested SERP Benefit” shall mean the Participant’s SERP Benefit
multiplied by the applicable vesting percentage set forth in Article 2 of this
Agreement.

ARTICLE 2
Vesting

      2.1   Vesting in Benefits



  (a)   General. The Participant shall vest in his SERP Benefit according to the
following vesting schedule, provided that he is continuously employed with the
Company from July 1, 2002, through the specified date of vesting:

          Date of Vesting   Vesting Percentage

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

December 30, 2002
    0 %
December 30, 2003
    20 %
December 30, 2004
    40 %
December 30, 2005
    60 %
December 30, 2006
    80 %
December 30, 2007
    100 %



  (b)   Special. Notwithstanding anything to the contrary in this Section 2.1,
the Participant shall immediately become 100% vested (if he is not already
vested in accordance with the above vesting schedule) in the SERP Benefit upon
the occurrence of a Change in Control or if he experiences a Termination of
Employment Without Cause.

ARTICLE 3
Benefits

      3.1   Eligibility for Benefits



  (a)   SERP Benefit. Upon Retirement, the Participant shall be eligible to
receive his Vested SERP Benefit.



  (b)   Commencement of SERP Benefit. The payment of the Participant’s Vested
SERP Benefit shall commence within sixty (60) days of the later of
(i) January 1, 2008, or (ii) the date of the Participant’s Retirement.

      3.2   Death Benefit

-3-



--------------------------------------------------------------------------------



 



The Ryland Group, Inc.
Dreier Supplemental Executive Retirement Plan



  (a)   Death Benefit. In the event of the Participant’s death before
Retirement, or after Retirement but before the Participant’s Vested SERP Benefit
has been paid in full, the Participant’s Beneficiary shall receive a Death
Benefit.



  (b)   Commencement of Death Benefit. The Death Benefit shall be paid to the
Participant’s Beneficiary no later than sixty (60) days after the date on which
the Committee is provided with proof that is satisfactory to the Committee of
the Participant’s death.

      3.3   Forms of Payment; Elections. The Participant shall elect on an
Election Form to have his (i) SERP Benefit paid in a lump sum or in equal annual
installments for fifteen (15) years, and (ii) Death Benefit paid in a lump sum
or in equal annual installments over the remaining number of years and in the
same amounts as such benefit would have been paid to the Participant had the
Participant survived. The Participant may change his initial elections or any
subsequent elections by submitting new Election Forms to the Committee, provided
that any such Election Forms are submitted to and accepted by the Committee in
its sole discretion at least one (1) year prior to the date on which the payment
of the applicable benefit commences. The Election Forms most recently accepted
by the Committee shall govern the payout of the Participant’s SERP Benefit and
Death Benefit. If the Participant does not make an election with respect to the
form of payment of his SERP Benefit or if his initial election is not submitted
in a taxable year prior to the taxable year in which the date of his Retirement
falls, then such benefits shall be payable in fifteen (15) equal annual
installments. Similarly, if the Participant does not make an election with
respect to the form of payment of his Death Benefit, then such benefits shall be
paid in a lump sum.

      3.4   Withdrawal Election. On or after the date that payments commence
under this Agreement, the Participant, or his Beneficiary, as the case may be,
may elect to receive all or a percentage of the Participant’s remaining unpaid
Vested SERP Benefit payments or Death Benefit payments, in a lump sum, less a
penalty as described below. The lump sum payment shall be equal to (i) the
present value of the applicable percentage of the Participant’s remaining unpaid
Vested SERP Benefit payments or Death Benefit payments, calculated using an 8%
discount rate, less (ii) a penalty equal to 10% of the amount computed under
clause (i) (the net amount shall be referred to as the “Benefit Amount”). The
Participant, or his Beneficiary, shall make this election by giving the
Committee advance written notice of the election in a form determined from time
to time by the Committee. The Participant, or his Beneficiary, shall be paid the
Benefit Amount within sixty (60) days of the election date. In the event that a
Participant elects to receive less than 100% of his remaining unpaid Vested SERP
Benefit payments or Death Benefit payments as a distribution under this Section,
any remaining annual installments payable pursuant to Article 3 shall be
adjusted accordingly.

      3.5   Committee Discretion. Upon the request of the Participant, the
Committee, in its sole discretion and consistent with its established procedures
and rules, may consider other forms of benefit payments, or the timing of
benefit payments, as it deems necessary and prudent under the circumstances.

      3.6   Withholding and Payroll Taxes. The Company shall withhold from any
and all benefits made under this Article 3, all federal, state and local income,
employment and other taxes required to

-4-



--------------------------------------------------------------------------------



 



The Ryland Group, Inc.
Dreier Supplemental Executive Retirement Plan

          be withheld by the Company in connection with the benefits hereunder,
in amounts to be determined in the sole discretion of the Company.

ARTICLE 4
Termination, Amendment or Modification of the Agreement

      4.1   Termination or Amendment. This Agreement may be terminated or
amended only by a written agreement executed by the Company and the Participant.

      4.2   Termination of Agreement. Unless otherwise modified pursuant to
Section 4.1 above, this Agreement shall terminate upon the full payment of the
Participant’s Vested SERP Benefit or Death Benefit in accordance with Article 3.

ARTICLE 5
Other Benefits and Agreements

      5.1   Coordination with Other Benefits. The benefits provided for the
Participant under this Agreement are in addition to any other benefits available
to such Participant under any other plan or program for employees of the
Company. This Agreement shall supplement and shall not supersede, modify or
amend any other such plan or program except as may otherwise be expressly
provided.

ARTICLE 6
Administration of the Agreement

      6.1   Committee Duties. This Agreement shall be administered by a
Committee, which shall consist of the Compensation Committee, or such committee
as the Compensation Committee shall appoint. The Committee shall have the
discretion and authority to (i) make, amend, interpret and enforce all
appropriate rules and regulations for the administration of this Agreement,
(ii) make benefit entitlement determinations, and (iii) decide or resolve any
and all questions including interpretations of this Agreement, as may arise in
connection with the Agreement.

      6.2   Administration Upon Change In Control. For purposes of this
Agreement, the Committee shall be the “Administrator” at all times prior to the
occurrence of a Change in Control. Upon and after the occurrence of a Change in
Control, the “Administrator” shall be an independent third party selected by the
Compensation Committee of the Board of Directors of the Company, as such
committee was constituted prior to the Change in Control. The Administrator
shall have the discretionary power to determine all questions arising in
connection with the administration of the Agreement and the interpretation of
the Agreement and Trust including, but not limited to benefit entitlement
determinations; provided, however, upon and after the occurrence of a Change in
Control, the Administrator shall have no power to direct the investment of Trust
assets or select any investment manager or custodial firm for the Trust. Upon
and after the occurrence of a Change in Control, the Company must: (1) pay all
reasonable administrative expenses and fees of the Administrator; (2) indemnify
the Administrator against any costs, expenses and liabilities including, without
limitation, attorney’s fees and expenses arising in connection with

-5-



--------------------------------------------------------------------------------



 



The Ryland Group, Inc.
Dreier Supplemental Executive Retirement Plan

          the performance of the Administrator hereunder, except with respect to
matters resulting from the gross negligence or willful misconduct of the
Administrator or its employees or agents; and (3) supply full and timely
information to the Administrator on all matters relating to the Agreement, the
Trust, the Participant and his Beneficiaries, the Participant’s benefits under
this Agreement, the date and circumstances of the Participant’s termination of
employment or death, and such other pertinent information as the Administrator
may reasonably require. Upon and after a Change in Control, the Administrator
may be terminated (and a replacement appointed) only with the approval of the
Compensation Committee of the Board of Directors of the Company, as such
committee was constituted prior to a Change in Control. Upon and after a Change
in Control, the Administrator may not be terminated by the Company. If the
Administrator resigns or is removed and no successor is appointed and approved
by the Compensation Committee of the Board of Directors of the Company, as such
committee was constituted prior to a Change in Control, the Participant may
apply to a court of competent jurisdiction for appointment of a successor
third-party administrator.

      6.3   Agents. In the administration of this Agreement, the Committee may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Company.

      6.4   Binding Effect of Decisions. The decision or action of the Committee
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in the Agreement.

      6.5   Indemnity of Committee. The Company shall indemnify and hold
harmless the members of the Committee against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Agreement, except in the case of willful misconduct by the
Committee or any of its members.

      6.6   Company Information. To enable the Committee to perform its
functions, the Company shall supply full and timely information to the Committee
on all matters relating to the compensation of the Participant, the date and
circumstances of the Participant’s termination of employment or death, and such
other pertinent information as the Committee may reasonably require.

ARTICLE 7
Claims Procedures

      7.1   Presentation of Claim. The Participant or his Beneficiary (such
Participant or Beneficiary being referred to below as a “Claimant”) may deliver
to the Committee a written claim for a determination with respect to the amounts
distributable to such Claimant pursuant to this Agreement. If such a claim
relates to the contents of a notice received by the Claimant, the claim must be
made within sixty (60) days after such notice was received by the Claimant. All
other claims must be made within 180 days of the date on which the event that
caused the claim to arise occurred. The claim must state with particularity the
determination desired by the Claimant.

-6-



--------------------------------------------------------------------------------



 



The Ryland Group, Inc.
Dreier Supplemental Executive Retirement Plan

      7.2   Notification of Decision. The Committee shall consider a Claimant’s
claim within a reasonable time, but no later than ninety (90) days after
receiving the claim. If the Committee determines that special circumstances
require an extension of time for processing the claim, written notice of the
extension shall be furnished to the Claimant prior to the termination of the
initial ninety (90) day period. In no event shall such extension exceed a period
of ninety (90) days from the end of the initial period. The extension notice
shall indicate the special circumstances requiring an extension of time and the
date by which the Committee expects to render the benefit determination. The
Committee shall notify the Claimant in writing:



  (a)   that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or



  (b)   that the Committee has reached a conclusion contrary, in whole or in
part, to the Claimant’s requested determination, and such notice must set forth
in a manner calculated to be understood by the Claimant:



  (i)   the specific reason(s) for the denial of the claim, or any part of it;



  (ii)   specific reference(s) to pertinent provisions of the Agreement upon
which such denial was based;



  (iii)   a description of any additional material or information necessary for
the Claimant to perfect the claim, and an explanation of why such material or
information is necessary;



  (iv)   an explanation of the claim review procedure set forth in Section 7.3
below; and



  (v)   a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

      7.3   Review of a Denied Claim. On or before sixty (60) days after
receiving a notice from the Committee that a claim has been denied, in whole or
in part, a Claimant (or the Claimant’s duly authorized representative) may file
with the Committee a written request for a review of the denial of the claim.
The Claimant (or the Claimant’s duly authorized representative):



  (a)   may, upon request and free of charge, have reasonable access to, and
copies of, all documents, records and other information relevant to the claim
for benefits;



  (b)   may submit written comments or other documents; and/or



  (c)   may request a hearing, which the Committee, in its sole discretion, may
grant.

      7.4   Decision on Review. The Committee shall render its decision on
review promptly, and no later than sixty (60) days after the Committee receives
the Claimant’s written request for a review of the denial of the claim. If the
Committee determines that special circumstances require an extension of time for
processing the claim, written notice of the extension shall be furnished to the
Claimant prior to the termination of the initial sixty (60) day period. In no
event shall such extension exceed a period of sixty (60) days from the end of
the initial period. The extension notice shall indicate the special
circumstances requiring an extension of time and the date by which the Committee
expects to render the benefit determination. In rendering its decision, the

-7-



--------------------------------------------------------------------------------



 



The Ryland Group, Inc.
Dreier Supplemental Executive Retirement Plan

          Committee shall take into account all comments, documents, records and
other information submitted by the Claimant relating to the claim, without
regard to whether such information was submitted or considered in the initial
benefit determination. The decision must be written in a manner calculated to be
understood by the Claimant, and it must contain:



  (a)   specific reasons for the decision;



  (b)   specific reference(s) to the pertinent Agreement provisions upon which
the decision was based;



  (c)   a statement that the Claimant is entitled to receive, upon request and
free of charge, reasonable access to and copies of, all documents, records and
other information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and



  (d)   a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).

      7.5   Legal Action. A Claimant’s compliance with the foregoing provisions
of this Article 7 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Agreement.

      7.6   Named Fiduciary. The Committee shall be the named fiduciary, within
the meaning of ERISA, with respect to this Agreement solely for purposes of this
Article 7.

ARTICLE 8
Beneficiary Designation

      8.1   Beneficiary. The Participant shall have the right, at any time, to
designate his Beneficiary(ies) (both primary as well as contingent) to receive
any benefits payable under the Agreement to a beneficiary upon the Participant’s
death. The Beneficiary designated under this Agreement may be the same as or
different from the Beneficiary designation under any other plan of the Company
in which the Participant participates.

      8.2   Beneficiary Designation; Change; Spousal Consent. The Participant
shall designate his Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. The
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary and if
the Committee requires that spousal consent be obtained with respect to the
Participant, a spousal consent, in the form designated by the Committee, must be
signed by the Participant’s spouse and returned to the Committee. Upon the
acceptance by the Committee of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be cancelled. The Committee
shall be entitled to rely on the last Beneficiary Designation Form filed by the
Participant and accepted by the Committee prior to his death.

      8.3   Acknowledgment. No designation or change in designation of a
Beneficiary shall be effective until received, accepted and acknowledged in
writing by the Committee or its designated agent.

      8.4   No Beneficiary Designation. If the Participant fails to designate a
Beneficiary as provided in Sections 8.2 and 8.3 above or, if all designated
Beneficiaries predecease the Participant or die prior

-8-



--------------------------------------------------------------------------------



 



The Ryland Group, Inc.
Dreier Supplemental Executive Retirement Plan

        to complete distribution of the Participant’s benefits, then the
Participant’s spouse shall be the designated Beneficiary. If the Participant has
no surviving spouse, the benefits remaining under the Agreement shall be payable
to the executor or personal representative of the Participant’s estate.

      8.5   Doubt as to Beneficiary. If the Committee has any doubt as to the
proper Beneficiary to receive payments pursuant to this Agreement, the Committee
shall have the right, exercisable in its discretion, to cause the Company to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.

      8.6   Discharge of Obligations. The payment of benefits under this
Agreement to a Beneficiary shall fully and completely discharge the Company and
the Committee from all further obligations under this Agreement with respect to
the Participant, and this Agreement shall terminate upon such full payment of
benefits.

ARTICLE 9
Trust

      9.1   Establishment of the Trust. In order to provide assets from which to
fulfill the obligations to the Participant and his beneficiaries under the
Agreement, the Company shall establish a Trust by a trust agreement with a third
party, the trustee, to which the Company may, in its discretion, contribute cash
or other property, including securities issued by the Company, to provide for
the benefit payments under the Agreement.

      9.2   Interrelationship of the Agreement and the Trust. The provisions of
this Agreement shall govern the rights of the Participant to receive
distributions. The provisions of the Trust shall govern the rights of the
Company, the Participant and the creditors of the Company to the assets
transferred to the Trust. The Company shall at all times remain liable to carry
out its obligations under the Agreement. The Company’s obligations under the
Agreement may be satisfied with Trust assets distributed pursuant to the terms
of the Trust, and any such distribution shall reduce the Company’s obligations
under this Agreement.

      9.3   Deposits to the Trust. The Company shall deposit into the Trust an
amount of cash or, in its discretion, other assets, including if desirable
securities issued by the Company, equal to $3.4 million per annum for the five
(5) year period commencing January 1, 2003. Immediately before the closing of
any transaction constituting a Change of Control, the Company shall deposit into
the Trust such amount of cash and other assets, if any, sufficient in amount to
cause the total value of the assets held in such Trust at that time to equal the
present value of the SERP Benefit calculated using an 8% discount rate.

ARTICLE 10
Miscellaneous

      10.1   Status of Agreement. This Agreement is intended to be a plan that
is not qualified within the meaning of Code Section 401(a) and that is “unfunded
and is maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and

-9-



--------------------------------------------------------------------------------



 



The Ryland Group, Inc.
Dreier Supplemental Executive Retirement Plan

          401(a)(1). This Agreement shall be administered and interpreted to the
extent possible in a manner consistent with that intent.

      10.2   Unsecured General Creditor. The Participant and his Beneficiaries,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of the Company. Any and all of the Company’s
assets shall be, and remain, the general, unpledged unrestricted assets of the
Company.

      10.3   Company’s Liability. The Company’s liability for the payment of
benefits shall be defined only by this Agreement, as entered into between the
Company and the Participant.

      10.4   Nonassignability. Neither the Participant nor any other person
shall have any right to commute, sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are, expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by the Participant or any other
person, nor be transferable by operation of law in the event of the
Participant’s or any other person’s bankruptcy or insolvency.

      10.5   Furnishing Information. The Participant or his Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of this Agreement and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

      10.6   Terms. Whenever any words are used herein in the masculine, they
shall be construed as though they were in the feminine in all cases where they
would so apply; and wherever any words are used herein in the singular or in the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply.

      10.7   Captions. The captions of the articles, sections and paragraphs of
this Agreement are for convenience only and shall not control or affect the
meaning or construction of any of its provisions.

      10.8   Governing Law. Subject to ERISA, the provisions of this Agreement
shall be construed and interpreted according to the internal laws of the State
of Maryland without regard to its conflict of laws principles.

      10.9   Validity. In case any provision of this Agreement shall be illegal
or invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Agreement shall be construed and enforced as if
such illegal and invalid provision had never been inserted herein.

      10.10   Notice. Any notice or filing required or permitted to be given to
the Committee under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:

  SERP Committee The Ryland Group, Inc.

-10-



--------------------------------------------------------------------------------



 



The Ryland Group, Inc.
Dreier Supplemental Executive Retirement Plan

  24025 Park Sorrento Suite 400 Calabasas, California 91302

          Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.

          Any notice or filing required or permitted to be given to the
Participant under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by mail, to the last known address of the Participant.

      10.11   Successors. The provisions of this Agreement shall bind and inure
to the benefit of the Company and its successors and assigns and the Participant
and his Beneficiary.

      10.12   Spouse’s Interest. The interest in the benefits hereunder of a
spouse of the Participant who has predeceased the Participant shall
automatically pass to the Participant and shall not be transferable by such
spouse in any manner, including but not limited to such spouse’s will, nor shall
such interest pass under the laws of intestate succession.

      10.13   Incompetent. If the Committee determines in its discretion that a
benefit under this Agreement is to be paid to a minor, a person declared
incompetent or to a person incapable of handling the disposition of that
person’s property, the Committee may direct payment of such benefit to the
guardian, legal representative or person having the care and custody of such
minor, incompetent or incapable person. The Committee may require proof of
minority, incompetency, incapacity or guardianship, as it may deem appropriate
prior to distribution of the benefit. Any payment of a benefit shall be a
payment for the account of the Participant and the Participant’s Beneficiary, as
the case may be, and shall be a complete discharge of any liability under the
Agreement for such payment amount.

      10.14   Court Order. The Committee is authorized to make any payments
directed by court order in any action in which the Committee has been named as a
party.

      10.15   Distribution in the Event of Taxation



  (a)   In General. If, for any reason, all or any portion of the Participant’s
benefit under this Agreement becomes taxable to the Participant prior to
receipt, the Participant may petition the Committee for a distribution of that
portion of his or her benefit that has become taxable. Upon the grant of such a
petition, which grant shall not be unreasonably withheld, the Company shall
distribute to the Participant immediately available funds in an amount equal to
the taxable portion of his or her benefit (which amount shall not exceed the
Participant’s unpaid Vested SERP Benefit under the Agreement). If the petition
is granted, the tax liability distribution shall be made within ninety (90) days
of the date when the Participant’s petition is granted. Such a distribution
shall affect and reduce the benefits to be paid under this Agreement.

-11-



--------------------------------------------------------------------------------



 



The Ryland Group, Inc.
Dreier Supplemental Executive Retirement Plan



  (b)   Trust. If the Trust terminates in accordance with its terms and benefits
are distributed from the Trust to the Participant or his Beneficiary in
accordance therewith, the Participant’s benefits under this Agreement shall be
reduced to the extent of such distributions.

      10.16   Legal Fees To Enforce Rights After Change in Control. The Company
is aware that upon the occurrence of a Change in Control, the Board or the board
of directors of the Company (which might then be composed of new members) or a
shareholder of the Company or of any successor corporation or affiliate of a
successor corporation might then cause or attempt to cause the Company or such
successor to refuse to comply with its obligations under the Agreement and might
cause or attempt to cause the Company to institute, or may institute, litigation
seeking to deny the Participant the benefits intended under the Agreement. In
these circumstances, the purpose of the Agreement could be frustrated.
Accordingly, if, following a Change in Control, it should appear to the
Participant that the Company or any successor corporation has failed to comply
with any of its obligations under the Agreement or any agreement thereunder or,
if the Company or any other person takes any action to declare the Agreement
void or unenforceable or institutes any litigation or other legal action
designed to deny, diminish or to recover from the Participant the benefits
intended to be provided, then the Company irrevocably authorizes such
Participant to retain counsel of his choice at the expense of the Company to
represent such Participant in connection with the initiation or defense of any
litigation or other legal action, whether by or against the Company or any
director, officer, shareholder, other person or entity affiliated with the
Company or any successor corporation or affiliate of a successor corporation
thereto in any jurisdiction.

-12-



--------------------------------------------------------------------------------



 



The Ryland Group, Inc.
Dreier Supplemental Executive Retirement Plan

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year indicated below.

              “Company”
The Ryland Group, Inc., a Maryland corporation               By:  /s/ Robert J.
Cunnion, III        

--------------------------------------------------------------------------------

    Robert J. Cunnion, III     Senior Vice President          
Attest:  /s/ Timothy J. Geckle      

--------------------------------------------------------------------------------

    Timothy J. Geckle     Secretary           Date: July 1, 2002    

--------------------------------------------------------------------------------

    “Participant”
R. Chad Dreier     /s/ R. Chad Dreier    

--------------------------------------------------------------------------------

    Date: July 1, 2002    

--------------------------------------------------------------------------------

-13-